DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 05/20/22. Claims 1, 3-5, 9, 14-16 and 22 have been amended and claims 8, 10-11 and 17-21 have been cancelled. Claims 1-7, 9, 12-16 and 22 are examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12-13, 15-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGovern (US 2010/0064405) in view of Teetzel et al. (US 2014/0020159).
In regard to claim 1, McGovern teaches a mounting system for mounting one or more accessory devices to a helmet shell of a helmet (see figure 1), the mounting system comprising: a pair of mounting rails (rails: 36, 38), each of the mounting rails attachable on a respective side of an exterior of the helmet shell (see figures 1 and 4); a coupling part having a mechanical part with an adjustable length (pair of tongues: 24, 26; paragraph 0020); and a clamping arrangement (ratchet mechanism 34, the clamping arrangement (34) attachable on the exterior of the helmet shell between the pair of mounting rails (36, 38) and substantially in a back portion of the helmet shell (see figure 1), wherein the clamping arrangement (34) is coupled to at least one of the mounting rails (36, 38) via the coupling part (24, 26: see figure 1 and 5), the adjustable length of the coupling part enabling attachment of the mounting system to helmet shells having various properties (paragraph 0020); and wherein one or more accessory connection 2Docket No. 7744-0184Application No. 16/486,715ports on the mounting rails are configured to provide electrical connection to one or more accessory devices attached thereto (paragraph 0022).  Further, McGovern teaches the outer surface of outer plate (138 or 106/clamping mechanism) being a convenient location for securing a power supply such as a battery pack (paragraph 0033).
However, McGovern fails to specifically teach wherein the coupling part has an electrical part and is configured to provide electrical connection between the clamping arrangement and one or more accessory connection ports of the at least one of the mounting rails.
Teetzel et al. teaches helmet mounting rails attached around the circumference of the helmet that are electrically connected together to power accessories via accessory connection ports (see figure 3, circuit member: 130 electrically connects the front, side and rear rail together to power accessories: paragraph 0045 and 0047).  The circuit member of Teetzel et al. provided to connect the back power supply of McGovern to the side rail(s), and the front adaptor would provide a coupling part with an electrical part that electrically connects accessory ports/anchors to a rear battery (paragraph 0045 and 0052).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the electrical couplings of McGovern attached by a circuit member to electronically connect the front, side and back rails/adaptors as taught by Teetzel et al., since the front, side, and back rails/adaptors of McGovern being electrically connected would provide a battery in the rear of the helmet instead of on the side rail of the helmet, that electrically couples the side rails and the front adaptor to allow for more places to attach accessories electrically as needed by the user to the helmet.

 	In regard to claim 2, McGovern teaches wherein at least one of the mounting rails comprises one or more accessory rails and/or one or more mounting spots for detachably mounting an accessory device thereto (see rails 36 and 38: paragraph 0021-0022).  

 	In regard to claims 3 and 16, McGovern teaches wherein the clamping arrangement (34) has a concave surface for facing a convex surface on exterior of the helmet shell for secure attachment thereto (see figure 1 and 5: and convex shape to plate 136 and paragraph 0024).  

 	In regard to claim 4, McGovern teaches wherein the clamping arrangement (34) further comprises mounting hardware anchoring the clamping arrangement to a respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment of the clamping arrangement to the helmet shell (mounting hardware is lip: 60; figures 1 and 5, paragraph 0024).  

 	In regard to claim 5, McGovern teaches wherein each of the mounting rails (36, 38) comprises mounting hardware configured for anchoring said mounting rail to a respective fixing point of the 3Docket No. 7744-0184Application No. 16/486,715helmet shell for improved mechanical strength and stability of the attachment of the mounting rails arrangement to the helmet shell (mounting hardware: Allen bolt: 40).  

 	In regard to claim 6, McGovern teaches in combination with a helmet (see figure 6), wherein an existing mounting hardware of the helmet attaches the clamping arrangement to an existing mounting point of the helmet (see figures 1 and 6, eyelet: 52 fits over existing visor mounts on helmet: paragraph 0023).  

 	In regard to claim 7, McGovern teaches wherein the clamping arrangement (34) comprises a hook-shaped component configured to extend around a trim of the helmet shell (lip: 60, paragraph 0024).  

 	In regard to claim 9, McGovern teaches wherein the clamping arrangement (34) further comprises a control interface configured to at least provide an electrical connection to one or more external units , wherein the one or more external units comprise a control unit, a control device, a computing device, and/or a communication device (paragraph 0033).    

 	In regard to claim 12, McGovern teaches wherein the clamping arrangement (34) further 4Docket No. 7744-0184Application No. 16/486,715comprises one or more accessory connection ports configured to provide an electrical connection to the one or more accessory devices attached thereto (power supply/battery pack attached to 34 via surface 138 would have a connection port for the power/battery that is capable of electrically powering accessories paragraph 0033 and 0022).  

 	In regard to claim 13, McGovern teaches wherein the mounting system further comprises adjusting means for adjusting the length of the coupling part (paragraph 0031: knob 114: figure 5), wherein the adjusting means is at least one of the following: adjustment knob, adjustment wheel, wheeling mechanism, one or more hook-and-loop fastener (knob: 114).  

 	In regard to claim 15, McGovern teaches in combination with the helmet, wherein an existing mounting hardware of the helmet is configured to attach the pair of mounting rails to an existing mounting point of the helmet (visor mount mounts to 52 paragraph 0023).  

 In regard to claim 22, McGovern teaches in combination with the helmet, wherein, each of the mounting rails (36, 38) is attached on one of the respective sides of the exterior of the helmet shell (see figures 1 and 6), the clamping arrangement (35) is attached on the exterior of the helmet shell between the pair of mounting rails (36, 38) substantially in the back portion of the helmet shell (see figures 1).  Further, McGovern teaches the outer surface of outer plate (138 or 106/clamping mechanism) being a convenient location for securing a power supply such as a battery pack (paragraph 0033).
However, McGovern fails to specifically teach wherein the coupling part is configured to provide electrical connection between the clamping arrangement and one or more accessory connection ports of the at least one of the mounting rails.
Teetzel et al. teaches helmet mounting rails attached around the circumference of the helmet that are electrically connected together to power accessories via accessory connection ports (see figure 3, circuit member: 130 electrically connects the front, side and rear rail together to power accessories: paragraph 0045 and 0047).  The circuit member of Teetzel et al. provided to connect the back power supply of McGovern to the side rails, and the front adaptor would provide a helmet mount with electrically connected side, back and front accessory ports.
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the couplings of McGovern attached by a circuit member to electronically connect the front, side and back rails/adaptors as taught by Teetzel et al., since the front, side, and back rails/adaptors of McGovern being electrically connected would provide a battery in the rear of the helmet instead of on the side rails of the helmet, that electrically couples the side rails and the front adaptor to allow for more places to attach accessories electrically as needed by the user.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGovern and Teetzel et al. as applied to claim 1 above, and further in view of Harris et al. (US 2010/0012692).
In regard to claim 14, McGovern teaches an additional mounting rail arranged on the exterior of the helmet (adaptor: 48). However, McGovern and Teetzel et al. fail to teach the additional mounting rail being coupled to the other mounting rails via a coupling part with an adjustable length.
 	Harris et al. teaches an adjustable length coupling part attaching the side mounting rails to a front mounting rail (paragraph 0018 details the side frames adjustable attached to the front frame via slots and screws to accommodate different sized helmets).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the mounting system of McGovern and Teetzel et al. with the adjustable connection between the side and front rails as taught by Harris et al., since the mounting system of McGovern provided with an adjustable connection between the side and front rails would provide a helmet mount that is adjustable to accommodate different sized helmets (Harris et al.: paragraph 0018).

Response to Arguments
Applicant's arguments filed 05/20/22 have been fully considered but they are not persuasive. 
 	Applicant remarks the pair of rails 36, 38 of McGovern do not correspond to the pair of mounting rails of the present invention, which are attached on a respective side of an exterior of the helmet shell, because the pair of rails 36, 38 of McGovern are secured to the elongate mounting portion 22 ([0021] and Figure 1), not on the exterior of the helmet shell. Therefore, McGovern fails to disclose a pair of mounting rails, each of the mounting rails configured to be attached on a respective side of an exterior of the helmet shell.
 	It is noted that claim 1 and a number of the dependent claims do not positively claim the helmet, therefore, the prior art to McGovern only needs to teach the capability of attaching the mounting rails to a helmet shell. The rails 36, 38 are attached to a shell as seen in figure 6. Further, there is no details in the claims requiring a specific fastening arrangement of the surfaces or the attachment type of the mounting rail to the exterior shell surface of the helmet.  The rails being attached to the mounting portion still attaches the mounting rails to the shell. 	

 	Furthermore, Applicant remarks that McGovern fails to disclose that the coupling part comprises a mechanical part and an electrical part as defined in the amended independent claim.
 	Claim 1 has been amended to include this limitation, which has been addressed in the 103 rejection of McGovern in view of Teetzel et al. as detailed above. 
 	Moreover, Applicant remarks that McGovern fails to disclose that the coupling part is configured to provide electrical connection between the clamping arrangement and one or more accessory connection ports of at least one of the mounting rails (as acknowledged by the Examiner in the Office Action).
 	McGovern teaches electrical connection between the mounting rails and the front portion of the helmet to provide electrical connection to devices along the helmet (see paragraph 0022). Further, McGovern teaches a battery or other device attached to the clamping arrangement at the rear (paragraph 0033). However, McGovern fails to teach electrical connection between the clamping arrangement battery and the accessory connection ports. Teetzel et al. has been used to teach the connection of a battery device along the rear of the helmet to other connection portions along the helmet as detailed above in the office action. 
 	Furthermore, McGovern fails to disclose that the one or more accessory connection ports are configured to provide electrical connection to one or more accessory devices attached thereto, because McGovern does not even disclose the one or more accessory connection ports.
 	McGovern teaches electrical connection to one or more accessory devices attached to connection ports (see paragraphs 0021-0022).
 	Applicant remarks that the edge trim member of Teetzel, which does not have an adjustable length, cannot be combined with the multifunction support assembly 14 of McGovern so that the multifunction support assembly 14 of McGovern would still work according to the intended purpose, because the size of the multifunction support assembly 14 comprising the edge trim member cannot be adjusted anymore. Therefore, the suggested combination of the teachings of the documents by McGovern and Teetzel frustrates the original purpose of McGovern. Therefore, the skilled person would not have any motivation to combine the teachings of McGovern and Teetzel. 
 	In KSR, the Supreme Court indicated that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007). McGovern teaches an assembly with mounting rails that secures to an existing helmet via circumferential adjustment members (36, 38) at the back of the assembly. The assembly of McGovern teaches the attachment of a battery or other device on the clamping mechanism that is attached to the coupling part (see paragraph 0033 and Figure 5). McGovern teaches a battery/power device electrically connected on the mounting rails to power other devices located along the helmet and the mounting rails (paragraph 0022). McGovern fails to teach electric connection of the battery at the rear of the assembly to the mounting rails/connection ports along the device. Teetzel et al. teaches a battery (162) at the rear of the helmet that is electrically connected to other rails/connection ports along the helmet (figure 3; paragraph 0045). The electrical connection of Teetzel et al. can be via a flexible circuit (130) comprising a ribbon with a plurality of conductors therein (paragraph 0045).  Here, we are taking one well-known assembly with electrically wired ports/mounts (McGovern) and adding a well-known electrical connection between a rear battery and the ports/mounts (Teetzel et al.). It is noted that the electrical connection would be from the battery of McGovern at the rear (figure 5), along one of the coupling parts (36 or 38), and to the mounting rail(s) to provider a power supply at a different location offering more options for attachments and accessories along the assembly. The attachment of the electronic connection would still allow for the coupling parts (36, 38) along with the clamping mechanism of McGovern to sill adjust to fit a helmet as desired. 

 	As to the suggested combination of the teachings of the documents by McGovern and Teetzel, Applicant notes that, if for some unknown reason, the skilled person is able to combine the solutions of McGovern and Teetzel, the combined solution would not disclose all the features of the amended independent claim. For example, the combined solution fails to disclose at least that the coupling part that provides the electrical connection between the clamping arrangement and the one or more accessory connection ports of the at least one of the mounting rails has an adjustable length, which enables attachment of the mounting system to helmet shells having various properties, because the edge trim member of Teetzel does not have an adjustable length.
 	It is noted that McGovern teaches the coupling part having the adjustable length (portions 36, 38). Teetzel et al. has been used to teach electrically connecting batteries/device in the rear of the helmet to the sides and front of the helmet. Therefore, the combination of McGovern and Teetzel teaches the adjustable length coupling part (36, 38) along with an electronic wiring that runs along one of 36, 38 from the battery/device on the coupling part around to the connection ports on the side and front of the device. The electrical connection only needs to run along one of 36, 38, not both, which would still allow for adjustment of 36 and 38 with the clamping arrangement.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732